DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 2/1/2022 have been received and entered. Claims 1, 5, 6, 8 and 11 have been amended. Claims 1-12 are pending in the application.
Applicants’ remark has been considered and overcome the rejection in the previous office action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via telephone’s message with Keith R. Jarosik on 2/10/2022.
 The application has been amended as follows: 
Claim 8, changes identifier of the claim from “Previously presented” to –Currently amended--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowable over the prior art of record because the amendment included limitations that clarified the claimed invention as required in the previous office action. In combination of the claimed invention, the prior art of record fail to teach the corresponding of the interrelation performance operation as recited in the claims 1, 8 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Zhu et al (US 20200304032) discloses power supply device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865